Exhibit 99.1 ORION MARINE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT REGISTERED ACCOUNTING FIRM December 31, 2008 -F1- ORION MARINE GROUP, INC. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2008 Report of Independent Registered Public Accounting Firm F3 Consolidated Balance Sheets at December 31, 2008 and 2007 F4 Consolidated Statements of Income for the Years Ended December 31, 2008, 2007 and 2006 F5 Consolidated Statement of Stockholders’ Equity for the Year Ended December 31, 2008 F6 Consolidated Statements of Cash Flows for the Years Ended December 31, 2008, 2007 and 2006 F7 Notes to Consolidated Financial Statements F8 -F2- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Orion Marine Group, Inc. We have audited the accompanying consolidated balance sheets of Orion Marine Group, Inc. and subsidiaries at December 31, 2008 and 2007, and the related consolidated statements of income, stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Orion Marine Group, Inc. and subsidiaries at December 31, 2008 and 2007 and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Orion Marine Group, Inc.’s internal control over financial reporting as of December 31, 2008, based on criteria established in Internal Control—Integrated Frameworkissued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and our report dated March 16,2009, not separately included herein, expressed an unqualified opinion. /s/ Grant Thornton LLP Houston, Texas March 16, 2009(except for Note 19, as to which the date is August 4, 2009). -F3- ORION MARINE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS
